Exhibit 10.1
 
SONIC SOLUTIONS
 
2010 INDUCEMENT EQUITY COMPENSATION PLAN
 
October 2010
 
1.           Purposes of the Plan.  The purposes of this Plan are to provide a
material inducement to an employee to enter into the employ of the Company and
to promote the success of the Company’s business.  Awards granted hereunder are
granted not under a shareholder approved plan but rather pursuant to a NASDAQ
inducement grant exception.
 
2.           Definitions.  The following definitions shall apply as used herein
and in the individual Award Agreements except as defined otherwise in an
individual Award Agreement.  In the event a term is separately defined in an
individual Award Agreement, such definition shall supercede the definition
contained in this Section 2.
 
(a)           “Administrator” means the Board or the Compensation Committee.
 
(b)           “Affiliate” and “Associate” shall have the respective meanings
ascribed to such terms in Rule 12b-2 promulgated under the Exchange Act.
 
(c)           “Applicable Laws” means the legal requirements relating to the
Plan and the Awards under applicable provisions of federal securities laws,
state corporate and securities laws, the Code, the rules of any applicable stock
exchange or national market system, and the rules of any non-U.S. jurisdiction
applicable to Awards granted to residents therein.
 
(d)           “Assumed” means that pursuant to a Corporate Transaction either
(i) the Award is expressly affirmed by the Company or (ii) the contractual
obligations represented by the Award are expressly assumed (and not simply by
operation of law) by the successor entity or its Parent in connection with the
Corporate Transaction with appropriate adjustments to the number and type of
securities of the successor entity or its Parent subject to the Award and the
exercise or purchase price thereof which at least preserves the compensation
element of the Award existing at the time of the Corporate Transaction as
determined in accordance with the instruments evidencing the agreement to assume
the Award.
 
(e)           “Award” means the grant of an Option, SAR, Restricted Stock,
Restricted Stock Unit or other right or benefit under the Plan.
 
(f)            “Award Agreement” means the written agreement evidencing the
grant of an Award executed by the Company and the Grantee, including any
amendments thereto.
 
(g)           “Board” means the Board of Directors of the Company.
 
(h)           “Cause” means, with respect to the termination by the Company or a
Related Entity of the Grantee’s Continuous Service, that such termination is for
“Cause” as such term (or word of like import) is expressly defined in a
then-effective written agreement between the Grantee and the Company or such
Related Entity, or in the absence of such then-effective written agreement and
definition, is based on, in the determination of the Administrator, the
Grantee’s:  (i) performance of any act or failure to perform any act in bad
faith and to the detriment of the Company or a Related Entity; (ii) dishonesty,
intentional misconduct or material breach of any agreement with the Company or a
Related Entity; or (iii) commission of a crime involving dishonesty, breach of
trust, or physical or emotional harm to any person; provided, however, that with
regard to any agreement that defines “Cause” on the occurrence of or in
connection with a Corporate Transaction or a Change in Control, such definition
of “Cause” shall not apply until a Corporate Transaction or a Change in Control
actually occurs.
 
(i)            “Change in Control” means a change in ownership or control of the
Company effected through either of the following transactions:
 
1

--------------------------------------------------------------------------------


 
(i)           the direct or indirect acquisition by any person or related group
of persons (other than an acquisition from or by the Company or by a
Company-sponsored employee benefit plan or by a person that directly or
indirectly controls, is controlled by, or is under common control with, the
Company) of beneficial ownership (within the meaning of Rule 13d-3 of the
Exchange Act) of securities possessing more than fifty percent (50%) of the
total combined voting power of the Company’s outstanding securities pursuant to
a tender or exchange offer made directly to the Company’s shareholders which a
majority of the Continuing Directors who are not Affiliates or Associates of the
offeror do not recommend such shareholders accept, or
 
(ii)         a change in the composition of the Board over a period of
thirty-six (36) months or less such that a majority of the Board members
(rounded up to the next whole number) ceases, by reason of one or more contested
elections for Board membership, to be comprised of individuals who are
Continuing Directors.
 
(j)            “Code” means the Internal Revenue Code of 1986, as amended.
 
(k)           “Common Stock” means the common stock of the Company.
 
(l)            “Company” means Sonic Solutions, a California corporation, or any
successor corporation that adopts the Plan in connection with a Corporate
Transaction.
 
(m)          “Compensation Committee” means the Compensation Committee of the
Board.
 
(n)           “Consultant” means any person (other than an Employee or a
Director, solely with respect to rendering services in such person’s capacity as
a Director) who is engaged by the Company or any Related Entity to render
consulting or advisory services to the Company or such Related Entity.
 
(o)           “Continuing Directors” means members of the Board who either
(i) have been Board members continuously for a period of at least thirty-six
(36) months or (ii) have been Board members for less than thirty-six (36) months
and were elected or nominated for election as Board members by at least a
majority of the Board members described in clause (i) who were still in office
at the time such election or nomination was approved by the Board.
 
(p)           “Continuous Service” means that the provision of services to the
Company or a Related Entity in any capacity of Employee, Director or Consultant
is not interrupted or terminated.  In jurisdictions requiring notice in advance
of an effective termination as an Employee, Director or Consultant, Continuous
Service shall be deemed terminated upon the actual cessation of providing
services to the Company or a Related Entity notwithstanding any required notice
period that must be fulfilled before a termination as an Employee, Director or
Consultant can be effective under Applicable Laws.  A Grantee’s Continuous
Service shall be deemed to have terminated either upon an actual termination of
Continuous Service or upon the entity for which the Grantee provides services
ceasing to be a Related Entity.  Continuous Service shall not be considered
interrupted in the case of (i) any approved leave of absence, (ii) transfers
among the Company, any Related Entity, or any successor, in any capacity of
Employee, Director or Consultant, or (iii) any change in status as long as the
individual remains in the service of the Company or a Related Entity in any
capacity of Employee, Director or Consultant (except as otherwise provided in
the Award Agreement).  Notwithstanding the foregoing, except as otherwise
determined by the Administrator, in the event of any spin-off of a Related
Entity, service as an Employee, Director or Consultant for such Related Entity
following such spin-off shall be deemed to be Continuous Service for purposes of
the Plan and any Award under the Plan.  An approved leave of absence shall
include sick leave, military leave, or any other authorized personal leave.
 
(q)           “Corporate Transaction” means any of the following transactions,
provided, however, that the Administrator shall determine under parts (iv) and
(v) whether multiple transactions are related, and its determination shall be
final, binding and conclusive:
 
(i)           a merger or consolidation in which the Company is not the
surviving entity, except for a transaction the principal purpose of which is to
change the state in which the Company is incorporated;
 
2

--------------------------------------------------------------------------------


 
(ii)          the sale, transfer or other disposition of all or substantially
all of the assets of the Company;
 
(iii)         the complete liquidation or dissolution of the Company;
 
(iv)        any reverse merger or series of related transactions culminating in
a reverse merger (including, but not limited to, a tender offer followed by a
reverse merger) in which the Company is the surviving entity but (A) the shares
of Common Stock outstanding immediately prior to such merger are converted or
exchanged by virtue of the merger into other property, whether in the form of
securities, cash or otherwise, or (B) in which securities possessing more than
forty percent (40%) of the total combined voting power of the Company’s
outstanding securities are transferred to a person or persons different from
those who held such securities immediately prior to such merger or the initial
transaction culminating in such merger, but excluding any such transaction or
series of related transactions that the Administrator determines shall not be a
Corporate Transaction; or
 
(v)         acquisition in a single or series of related transactions by any
person or related group of persons (other than the Company or by a
Company-sponsored employee benefit plan) of beneficial ownership (within the
meaning of Rule 13d-3 of the Exchange Act) of securities possessing more than
fifty percent (50%) of the total combined voting power of the Company’s
outstanding securities but excluding any such transaction or series of related
transactions that the Administrator determines shall not be a Corporate
Transaction.
 
(r)            “Director” means a member of the Board or the board of directors
of any Related Entity.
 
(s)           “Disability” means as defined under the long-term disability
policy of the Company or the Related Entity to which the Grantee provides
services regardless of whether the Grantee is covered by such policy.  If the
Company or the Related Entity to which the Grantee provides service does not
have a long-term disability plan in place, “Disability” means that a Grantee is
unable to carry out the responsibilities and functions of the position held by
the Grantee by reason of any medically determinable physical or mental
impairment for a period of not less than ninety (90) consecutive days.  A
Grantee will not be considered to have incurred a Disability unless he or she
furnishes proof of such impairment sufficient to satisfy the Administrator in
its discretion.
 
(t)            “Employee” means any person, including an Officer or Director,
who is in the employ of the Company or any Related Entity, subject to the
control and direction of the Company or any Related Entity as to both the work
to be performed and the manner and method of performance.  The payment of a
director’s fee by the Company or a Related Entity shall not be sufficient to
constitute “employment” by the Company.
 
(u)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
 
(v)           “Fair Market Value” means, as of any date, the value of Common
Stock determined as follows:
 
(i)           If the Common Stock is listed on one or more established stock
exchanges or national market systems, including without limitation The Nasdaq
Global Select Market, The NASDAQ Global Market, or The NASDAQ Capital Market of
The NASDAQ Stock Market, LLC, its Fair Market Value shall be the closing sales
price for such stock (or the closing bid, if no sales were reported) as quoted
on the principal exchange or system on which the Common Stock is listed (as
determined by the Administrator) on the date of determination (or, if no closing
sales price or closing bid was reported on that date, as applicable, on the last
trading date such closing sales price or closing bid was reported), as reported
in The Wall Street Journal or such other source as the Administrator deems
reliable;
 
(ii)          If the Common Stock is regularly quoted on an automated quotation
system (including the OTC Bulletin Board) or by a recognized securities dealer,
its Fair Market Value shall be the closing sales price for such stock as quoted
on such system or by such securities dealer on the date of determination, but if
selling prices are not reported, the Fair Market Value of a share of Common
Stock shall be the mean between the high bid and low asked prices for the Common
Stock on the date of determination (or, if no such prices were reported on that
date, on the last date such prices were reported), as reported in The Wall
Street Journal or such other source as the Administrator deems reliable; or
 
3

--------------------------------------------------------------------------------


 
(iii)         In the absence of an established market for the Common Stock of
the type described in (i) and (ii), above, the Fair Market Value thereof shall
be determined by the Administrator in good faith.
 
(w)           “Grantee” means an Employee who receives an Award under the Plan.
 
(x)            “Non-Qualified Stock Option” means an Option not intended to
qualify as an incentive stock option within the meaning of Section 422 of the
Code.
 
(y)           “Officer” means a person who is an officer of the Company or a
Related Entity within the meaning of Section 16 of the Exchange Act and the
rules and regulations promulgated thereunder.
 
(z)            “Option” means an option to purchase Shares pursuant to an Award
Agreement granted under the Plan.
 
(aa)         “Parent” means a “parent corporation”, whether now or hereafter
existing, as defined in Section 424(e) of the Code.
 
(bb)         “Plan” means this 2010 Inducement Equity Compensation Plan.
 
(cc)         “Related Entity” means any Parent or Subsidiary of the Company and
any business, corporation, partnership, limited liability company or other
entity in which the Company or a Parent or a Subsidiary of the Company holds a
substantial ownership interest, directly or indirectly.
 
(dd)         “Replaced” means that pursuant to a Corporate Transaction the Award
is replaced with a comparable stock award or a cash incentive program of the
Company, the successor entity (if applicable) or Parent of either of them which
preserves the compensation element of such Award existing at the time of the
Corporate Transaction and provides for subsequent payout in accordance with the
same (or a more favorable) vesting schedule applicable to such Award.  The
determination of Award comparability shall be made by the Administrator and its
determination shall be final, binding and conclusive.
 
(ee)         “Restricted Stock” means Shares issued under the Plan to the
Grantee for such consideration, if any, and subject to such restrictions on
transfer, rights of first refusal, repurchase provisions, forfeiture provisions,
and other terms and conditions as established by the Administrator.
 
(ff)           “Restricted Stock Units” means an Award which may be earned in
whole or in part upon the passage of time or the attainment of performance
criteria established by the Administrator and which may be settled for cash,
Shares or other securities or a combination of cash, Shares or other securities
as established by the Administrator.
 
(gg)         “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or
any successor thereto.
 
(hh)         “SAR” means a stock appreciation right entitling the Grantee to
Shares or cash compensation, as established by the Administrator, measured by
appreciation in the value of Common Stock.
 
(ii)           “Share” means a share of the Common Stock.
 
4

--------------------------------------------------------------------------------


 
(jj)           “Subsidiary” means a “subsidiary corporation”, whether now or
hereafter existing, as defined in Section 424(f) of the Code.
 
3.           Stock Subject to the Plan.
 
(a)           Subject to the provisions of Section 10, below, the maximum
aggregate number of Shares which may be issued pursuant to all Awards is
1,000,000 Shares.  Notwithstanding the foregoing, any Shares issued in
connection with Awards other than Options and SARs shall be counted against the
limit set forth herein as two (2) Shares for every one (1) Share issued in
connection with such Award (and shall be counted as two (2) Shares for every one
(1) Share returned or deemed not to have been issued from the Plan pursuant to
Section 3(b) below in connection with Awards other than Options and SARs).  The
Shares to be issued pursuant to Awards may be authorized, but unissued, or
reacquired Common Stock.
 
(b)           Any Shares covered by an Award (or portion of an Award) which is
forfeited, canceled or expires (whether voluntarily or involuntarily) shall be
deemed not to have been issued for purposes of determining the maximum aggregate
number of Shares which may be issued under the Plan.  Shares that actually have
been issued under the Plan pursuant to an Award shall not be returned to the
Plan and shall not become available for future issuance under the Plan, except
that if unvested Shares are forfeited, or repurchased by the Company at the
lower of their original purchase price or their Fair Market Value at the time of
repurchase, such Shares shall become available for future grant under the Plan.
 
4.           Administration of the Plan.
 
(a)           Plan Administrator.
 
(i)           Administration with Respect to Officers.  With respect to grants
of Awards to Employees who are also Officers or Directors of the Company, the
Plan shall be administered by the Board or the Compensation Committee, which
Compensation Committee shall be constituted in such a manner as to satisfy the
Applicable Laws and to permit such grants and related transactions under the
Plan to be exempt from Section 16(b) of the Exchange Act in accordance with
Rule 16b-3.
 
(ii)           Administration With Respect to Other Employees.  With respect to
grants of Awards to Employees who are neither Directors nor Officers of the
Company, the Plan shall be administered by the Board or the Compensation
Committee, which Compensation Committee shall be constituted in such a manner as
to satisfy the Applicable Laws.
 
(iii)           Administration Errors.  In the event an Award is granted in a
manner inconsistent with the provisions of this subsection (a), such Award shall
be presumptively valid as of its grant date to the extent permitted by the
Applicable Laws.
 
(b)           Powers of the Administrator.  Subject to Applicable Laws and the
provisions of the Plan (including any other powers given to the Administrator
hereunder), and except as otherwise provided by the Board, the Administrator
shall have the authority, in its discretion:
 
(i)           subject to Section 5 of the Plan, to select the Employees to whom
Awards may be granted from time to time hereunder;
 
(ii)          to determine whether and to what extent Awards are granted
hereunder;
 
(iii)         to determine the number of Shares or the amount of other
consideration to be covered by each Award granted hereunder;
 
(iv)        to approve forms of Award Agreements for use under the Plan;
 
5

--------------------------------------------------------------------------------


 
(v)         to determine the terms and conditions of any Award granted
hereunder;
 
(vi)         to amend the terms of any outstanding Award granted under the Plan,
including as provided in Section 10 below, provided that (A) any amendment that
would adversely affect the Grantee’s rights under an outstanding Award shall not
be made without the Grantee’s written consent, (B) the reduction of the base
appreciation amount of any SAR awarded under the Plan shall be subject to
shareholder approval, (C) the modification of the exercise price of any Option
awarded under the Plan shall be subject to shareholder approval, and
(D) canceling an Option or SAR at a time when its exercise price or base
appreciation amount (as applicable) exceeds the Fair Market Value of the
underlying Shares, in exchange for another Option, SAR, Restricted Stock, or
other Award or cash shall be subject to shareholder approval, unless the
cancellation and exchange occurs in connection with a Corporate
Transaction.  Notwithstanding the foregoing, canceling an Option (other than an
Option granted to an Officer or Director) or SAR in exchange for another Option,
SAR, Restricted Stock, or other Award with an exercise price, purchase price or
base appreciation amount (as applicable) that is equal to or greater than the
exercise price or base appreciation amount (as applicable) of the original
Option or SAR shall not be subject to shareholder approval;
 
(vii)        to construe and interpret the terms of the Plan and Awards,
including without limitation, any notice of award or Award Agreement, granted
pursuant to the Plan;
 
(viii)       to grant Awards to Employees employed outside the United States on
such terms and conditions different from those specified in the Plan as may, in
the judgment of the Administrator, be necessary or desirable to further the
purpose of the Plan; and
 
(ix)         to take such other action, not inconsistent with the terms of the
Plan, as the Administrator deems appropriate.
 
The express grant in the Plan of any specific power to the Administrator shall
not be construed as limiting any power or authority of the Administrator;
provided that the Administrator may not exercise any right or power reserved to
the Board.  Any decision made, or action taken, by the Administrator or in
connection with the administration of this Plan shall be final, conclusive and
binding on all persons having an interest in the Plan.
 
(c)           Indemnification. In addition to such other rights of
indemnification as they may have as members of the Board or as Officers or
Employees of the Company or a Related Entity, members of the Board and any
Officers or Employees of the Company or a Related Entity to whom authority to
act for the Board, the Administrator or the Company is delegated shall be
defended and indemnified by the Company to the extent permitted by law on an
after-tax basis against all reasonable expenses, including attorneys’ fees,
actually and necessarily incurred in connection with the defense of any claim,
investigation, action, suit or proceeding, or in connection with any appeal
therein, to which they or any of them may be a party by reason of any action
taken or failure to act under or in connection with the Plan, or any Award
granted hereunder, and against all amounts paid by them in settlement thereof
(provided such settlement is approved by the Company) or paid by them in
satisfaction of a judgment in any such claim, investigation, action, suit or
proceeding, except in relation to matters as to which it shall be adjudged in
such claim, investigation, action, suit or proceeding that such person is liable
for gross negligence, bad faith or intentional misconduct; provided, however,
that within thirty (30) days after the institution of such claim, investigation,
action, suit or proceeding, such person shall offer to the Company, in writing,
the opportunity at the Company’s expense to defend the same.
 
5.           Eligibility.  Awards may only be granted to Employees so long as
the following requirements are met: (a) the Employee was not previously an
Employee or Director of the Company or the Employee is returning to the
employment of the Company following a bonafide period of non-employment or
non-service to the Company and (b) the grant of an Award under the Plan is a
material inducement to the Employee's decision to enter into the employment of
the Company. Notwithstanding the foregoing, an Employee may be granted an Award
in connection with a merger, acquisition or similar transaction, to the extent
permitted by the Nasdaq rules governing stockholder approval of inducement
equity compensation plans.
 
6

--------------------------------------------------------------------------------


 
6.           Terms and Conditions of Awards.
 
(a)           Types of Awards. The Administrator is authorized under the Plan to
award any type of arrangement to an Employee that is not inconsistent with the
provisions of the Plan and that by its terms involves or might involve the
issuance of (i) Shares, (ii) cash or (iii) an Option, a SAR, or similar right
with a fixed or variable price related to the Fair Market Value of the Shares
and with an exercise or conversion privilege related to the passage of time, the
occurrence of one or more events, or the satisfaction of performance criteria or
other conditions.  Such awards include, without limitation, Options, SARs, sales
or bonuses of Restricted Stock or Restricted Stock Units, and an Award may
consist of one such security or benefit, or two (2) or more of them in any
combination or alternative.
 
(b)           Designation of Award.  Each Award shall be designated in the Award
Agreement.
 
(c)           Conditions of Award.  Subject to the terms of the Plan, the
Administrator shall determine the provisions, terms, and conditions of each
Award including, but not limited to, the Award vesting schedule, repurchase
provisions, rights of first refusal, forfeiture provisions, form of payment
(cash, Shares, or other consideration) upon settlement of the Award, payment
contingencies, and satisfaction of any performance criteria.  The performance
criteria established by the Administrator may be based on any one of, or
combination of, the following: (i) increase in share price, (ii) earnings per
share, (iii) total shareholder return, (iv) operating margin, (v) gross margin,
(vi) return on equity, (vii) return on assets, (viii) return on investment, (ix)
operating income, (x) net operating income, (xi) pre-tax profit, (xii) cash
flow, (xiii) revenue, (xiv) expenses, (xv) earnings before interest, taxes and
depreciation, (xvi) economic value added, (xvii) market share and (xviii) other
measures of performance selected by the Administrator.  The performance criteria
may be applicable to the Company, Related Entities and/or any individual
business units of the Company or any Related Entity.  Partial achievement of the
specified criteria may result in a payment or vesting corresponding to the
degree of achievement as specified in the Award Agreement.
 
(d)           Acquisitions and Other Transactions.  The Administrator may issue
Awards under the Plan in settlement, assumption or substitution for, outstanding
awards or obligations to grant future awards in connection with the Company or a
Related Entity acquiring another entity, an interest in another entity or an
additional interest in a Related Entity whether by merger, stock purchase, asset
purchase or other form of transaction.
 
(e)           Deferral of Award Payment.  The Administrator may establish one or
more programs under the Plan to permit selected Grantees the opportunity to
elect to defer receipt of consideration upon exercise of an Award, satisfaction
of performance criteria, or other event that absent the election would entitle
the Grantee to payment or receipt of Shares or other consideration under an
Award.  The Administrator may establish the election procedures, the timing of
such elections, the mechanisms for payments of, and accrual of interest or other
earnings, if any, on amounts, Shares or other consideration so deferred, and
such other terms, conditions, rules and procedures that the Administrator deems
advisable for the administration of any such deferral program.  If the vesting
or receipt of Shares under an Award is deferred to a later date, any amount
(whether denominated in Shares or cash) paid in addition to the original number
of Shares subject to such Award will not be treated as an increase in the number
of Shares subject to the Award if the additional amount is based either on a
reasonable rate of interest or on one or more predetermined actual investments
such that the amount payable by the Company at the later date will be based on
the actual rate of return of a specific investment (including any decrease as
well as any increase in the value of an investment).
 
(f)            Separate Programs.  The Administrator may establish one or more
separate programs under the Plan for the purpose of issuing particular forms of
Awards to one or more classes of Grantees on such terms and conditions as
determined by the Administrator from time to time.
 
(g)           Early Exercise.  The Award Agreement may, but need not, include a
provision whereby the Grantee may elect at any time while an Employee, Director
or Consultant to exercise any part or all of the Award prior to full vesting of
the Award.  Any unvested Shares received pursuant to such exercise may be
subject to a repurchase right in favor of the Company or a Related Entity or to
any other restriction the Administrator determines to be appropriate.
 
7

--------------------------------------------------------------------------------


 
(h)           Term of Award.  The term of each Award shall be the term stated in
the Award Agreement.  Notwithstanding the foregoing, the specified term of any
Award shall not include any period for which the Grantee has elected to defer
the receipt of the Shares or cash issuable pursuant to the Award.
 
(i)            Transferability of Awards.  Awards shall be transferable (i) by
will and by the laws of descent and distribution and (ii) during the lifetime of
the Grantee, to the extent and in the manner authorized by the
Administrator.  Notwithstanding the foregoing, the Grantee may designate one or
more beneficiaries of the Grantee’s Award in the event of the Grantee’s death on
a beneficiary designation form provided by the Administrator.
 
(j)            Vesting of Restricted Stock and Restricted Stock Units.  Awards
of Restricted Stock and Restricted Stock Units issued under the Plan shall vest
and be released from the risk of forfeiture over a period of no less than three
(3) years measured from the date of issuance of the Award.  Notwithstanding the
foregoing, Awards of Restricted Stock and Restricted Stock Units subject to
performance-based vesting may vest and be released from the risk of forfeiture
over a period of no less than one (1) year measured from the date of issuance of
the Award.
 
(k)           Time of Granting Awards.  The date of grant of an Award shall for
all purposes be the date on which the Administrator makes the determination to
grant such Award, or such other date as is determined by the Administrator.
 
7.           Award Exercise or Purchase Price, Consideration and Taxes.
 
(a)           Exercise or Purchase Price.  The exercise or purchase price, if
any, for an Award shall be as follows:
 
(i)           In the case of a Non-Qualified Stock Option, the per Share
exercise price shall be not less than one hundred percent (100%) of the Fair
Market Value per Share on the date of grant.
 
(ii)          In the case of SARs, the base appreciation amount shall be not
less than one hundred percent (100%) of the Fair Market Value per Share on the
date of grant.
 
(iii)         In the case of other Awards, such price as is determined by the
Administrator.
 
(iv)        Notwithstanding the foregoing provisions of this Section 7(a) in the
case of an Award issued pursuant to Section 6(d), above, the exercise or
purchase price for the Award shall be determined in accordance with the
provisions of the relevant instrument evidencing the agreement to issue such
Award.
 

(b)           Consideration.  Subject to Applicable Laws, the consideration to
be paid for the Shares to be issued upon exercise or purchase of an Award
including the method of payment, shall be determined by the Administrator.  In
addition to any other types of consideration the Administrator may determine,
the Administrator is authorized to accept as consideration for Shares issued
under the Plan the following:
 
(i)           cash;
 
(ii)          check;
 
(iii)         surrender of Shares or delivery of a properly executed form of
attestation of ownership of Shares as the Administrator may require which have a
Fair Market Value on the date of surrender or attestation equal to the aggregate
exercise price of the Shares as to which said Award shall be exercised;
 
8

--------------------------------------------------------------------------------


 
(iv)        with respect to Options, payment through a broker-dealer sale and
remittance procedure pursuant to which the Grantee (A) shall provide written
instructions to a Company designated brokerage firm to effect the immediate sale
of some or all of the purchased Shares and remit to the Company sufficient funds
to cover the aggregate exercise price payable for the purchased Shares and
(B) shall provide written directives to the Company to deliver the certificates
for the purchased Shares directly to such brokerage firm in order to complete
the sale transaction;
 
(v)         with respect to Options, payment through a “net exercise” such that,
without the payment of any funds, the Grantee may exercise the Option and
receive the net number of Shares equal to (i) the number of Shares as to which
the Option is being exercised, multiplied by (ii) a fraction, the numerator of
which is the Fair Market Value per Share (on such date as is determined by the
Administrator) less the Exercise Price per Share, and the denominator of which
is such Fair Market Value per Share (the number of net Shares to be received
shall be rounded down to the nearest whole number of Shares); or
 
(vi)        any combination of the foregoing methods of payment.
 
The Administrator may at any time or from time to time, by adoption of or by
amendment to the standard forms of Award Agreement described in
Section 4(b)(iv), or by other means, grant Awards which do not permit all of the
foregoing forms of consideration to be used in payment for the Shares or which
otherwise restrict one or more forms of consideration.
 
(c)           Taxes.  No Shares shall be delivered under the Plan to any Grantee
or other person until such Grantee or other person has made arrangements
acceptable to the Administrator for the satisfaction of any non-U.S., federal,
state, or local income and employment tax withholding obligations.  Upon
exercise or vesting of an Award the Company shall withhold or collect from
Grantee an amount sufficient to satisfy such tax obligations, including, but not
limited too, by surrender of the whole number of Shares covered by the Award
sufficient to satisfy the minimum applicable tax withholding obligations
incident to the exercise or vesting of an Award (reduced to the lowest whole
number of Shares if such number of Shares withheld would result in withholding a
fractional Share with any remaining tax withholding settled in cash).
 
(d)           “Net Exercise” Matters.  For purposes of the Plan, if Shares
subject to Awards are surrendered in payment of the exercise price as provided
in Section 7(b) above or in payment of tax obligations, as provided in Section
7(c) above, those Shares will be deemed issued pursuant to the Plan.
 
8.           Exercise of Award.
 
(a)           Procedure for Exercise; Rights as a Shareholder.
 
(i)           Any Award granted hereunder shall be exercisable at such times and
under such conditions as determined by the Administrator under the terms of the
Plan and specified in the Award Agreement.
 
(ii)          An Award shall be deemed to be exercised when written notice of
such exercise has been given to the Company in accordance with the terms of the
Award by the person entitled to exercise the Award and full payment for the
Shares with respect to which the Award is exercised, including, to the extent
selected, use of the broker-dealer sale and remittance procedure to pay the
purchase price as provided in Section 7(b)(iv).
 
(b)           Exercise of Award Following Termination of Continuous Service.
 
(i)           An Award may not be exercised after the termination date of such
Award set forth in the Award Agreement and may be exercised following the
termination of a Grantee’s Continuous Service only to the extent provided in the
Award Agreement.
 
9

--------------------------------------------------------------------------------


 
(ii)         Where the Award Agreement permits a Grantee to exercise an Award
following the termination of the Grantee’s Continuous Service for a specified
period, the Award shall terminate to the extent not exercised on the last day of
the specified period or the last day of the original term of the Award,
whichever occurs first.
 
9.           Conditions Upon Issuance of Shares.
 
(a)           If at any time the Administrator determines that the delivery of
Shares pursuant to the exercise, vesting or any other provision of an Award is
or may be unlawful under Applicable Laws, the vesting or right to exercise an
Award or to otherwise receive Shares pursuant to the terms of an Award shall be
suspended until the Administrator determines that such delivery is lawful and
shall be further subject to the approval of counsel for the Company with respect
to such compliance.  The Company shall have no obligation to effect any
registration or qualification of the Shares under federal or state laws.
 
(b)           As a condition to the exercise of an Award, the Company may
require the person exercising such Award to represent and warrant at the time of
any such exercise that the Shares are being purchased only for investment and
without any present intention to sell or distribute such Shares if, in the
opinion of counsel for the Company, such a representation is required by any
Applicable Laws.
 
10.         Adjustments Upon Changes in Capitalization.  Subject to any required
action by the shareholders of the Company, the number of Shares covered by each
outstanding Award, and the number of Shares which have been authorized for
issuance under the Plan but as to which no Awards have yet been granted or which
have been returned to the Plan, the exercise or purchase price of each such
outstanding Award, as well as any other terms that the Administrator determines
require adjustment shall be proportionately adjusted for (i) any increase or
decrease in the number of issued Shares resulting from a stock split, reverse
stock split, stock dividend, combination or reclassification of the Shares, or
similar transaction affecting the Shares, (ii) any other increase or decrease in
the number of issued Shares effected without receipt of consideration by the
Company, or (iii) any other transaction with respect to Common Stock including a
corporate merger, consolidation, acquisition of property or stock, separation
(including a spin-off or other distribution of stock or property),
reorganization, liquidation (whether partial or complete) or any similar
transaction; provided, however that conversion of any convertible securities of
the Company shall not be deemed to have been “effected without receipt of
consideration.”  In the event of any distribution of cash or other assets to
shareholders other than a normal cash dividend, the Administrator shall also
make such adjustments as provided in this Section 10 or substitute, exchange or
grant Awards to effect such adjustments (collectively “adjustments”).  Any such
adjustments to outstanding Awards will be effected in a manner that precludes
the enlargement of rights and benefits under such Awards.  In connection with
the foregoing adjustments, the Administrator may, in its discretion, prohibit
the exercise of Awards or other issuance of Shares, cash or other consideration
pursuant to Awards during certain periods of time.  Such adjustment shall be
made by the Administrator and its determination shall be final, binding and
conclusive.  Except as the Administrator determines and as provided in Section
4(b)(vi) above, no issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason hereof shall be made with respect to, the number or price
of Shares subject to an Award.
 
11.         Corporate Transactions and Changes in Control.
 
(a)           Termination of Award to Extent Not Assumed in Corporate
Transaction.  Effective upon the consummation of a Corporate Transaction, all
outstanding Awards under the Plan shall terminate.  However, all such Awards
shall not terminate to the extent they are Assumed in connection with the
Corporate Transaction.
 
(b)           Acceleration of Award Upon Corporate Transaction or Change in
Control.
 
(i)           Corporate Transaction.  Except as provided otherwise in an
individual Award Agreement, in the event of a Corporate Transaction, for the
portion of each Award that is neither Assumed nor Replaced, such portion of the
Award shall automatically become fully vested and exercisable and be released
from any repurchase or forfeiture rights (other than repurchase rights
exercisable at Fair Market Value) for all of the Shares at the time represented
by such portion of the Award, immediately prior to the specified effective date
of such Corporate Transaction, provided that the Grantee’s Continuous Service
has not terminated prior to such date.  The portion of the Award that is not
Assumed shall terminate under subsection (a) of this Section 11 to the extent
not exercised prior to the consummation of such Corporate Transaction.
 
10

--------------------------------------------------------------------------------


 
(ii)          Change in Control.  Except as provided otherwise in an individual
Award Agreement, in the event of a Change in Control (other than a Change in
Control which also is a Corporate Transaction), each Award which is at the time
outstanding under the Plan automatically shall become fully vested and
exercisable and be released from any repurchase or forfeiture rights (other than
repurchase rights exercisable at Fair Market Value), immediately prior to the
specified effective date of such Change in Control, for all of the Shares at the
time represented by such Award, provided that the Grantee’s Continuous Service
has not terminated prior to such date.
 
12.         Effective Date and Term of Plan.  The Plan shall become effective
upon its adoption by the Board.  It shall continue in effect for a term of ten
(10) years unless sooner terminated.
 
13.         Amendment, Suspension or Termination of the Plan.
 
(a)           The Board may at any time amend, suspend or terminate the Plan;
 
(b)           No Award may be granted during any suspension of the Plan or after
termination of the Plan.
 
(c)           No suspension or termination of the Plan (including termination of
the Plan under Section 12, above) shall adversely affect any rights under Awards
already granted to a Grantee.
 
14.         Reservation of Shares.
 
(a)           The Company, during the term of the Plan, will at all times
reserve and keep available such number of Shares as shall be sufficient to
satisfy the requirements of the Plan.
 
(b)           The inability of the Company to obtain authority from any
regulatory body having jurisdiction, which authority is deemed by the Company’s
counsel to be necessary to the lawful issuance and sale of any Shares hereunder,
shall relieve the Company of any liability in respect of the failure to issue or
sell such Shares as to which such requisite authority shall not have been
obtained.
 
15.         No Effect on Terms of Employment Relationship.  The Plan shall not
confer upon any Grantee any right with respect to the Grantee’s Continuous
Service, nor shall it interfere in any way with his or her right or the right of
the Company or any Related Entity to terminate the Grantee’s Continuous Service
at any time, with or without Cause, and with or without notice.  The ability of
the Company or any Related Entity to terminate the employment of a Grantee who
is employed at will is in no way affected by its determination that the
Grantee’s Continuous Service has been terminated for Cause for the purposes of
this Plan.
 
16.         No Effect on Retirement and Other Benefit Plans.  Except as
specifically provided in a retirement or other benefit plan of the Company or a
Related Entity, Awards shall not be deemed compensation for purposes of
computing benefits or contributions under any retirement plan of the Company or
a Related Entity, and shall not affect any benefits under any other benefit plan
of any kind or any benefit plan subsequently instituted under which the
availability or amount of benefits is related to level of compensation.  The
Plan is not a “Retirement Plan” or “Welfare Plan” under the Employee Retirement
Income Security Act of 1974, as amended.
 
17.         Unfunded Obligation.  Grantees shall have the status of general
unsecured creditors of the Company.  Any amounts payable to Grantees pursuant to
the Plan shall be unfunded and unsecured obligations for all purposes,
including, without limitation, Title I of the Employee Retirement Income
Security Act of 1974, as amended.  Neither the Company nor any Related Entity
shall be required to segregate any monies from its general funds, or to create
any trusts, or establish any special accounts with respect to such
obligations.  The Company shall retain at all times beneficial ownership of any
investments, including trust investments, which the Company may make to fulfill
its payment obligations hereunder.  Any investments or the creation or
maintenance of any trust or any Grantee account shall not create or constitute a
trust or fiduciary relationship between the Administrator, the Company or any
Related Entity and a Grantee, or otherwise create any vested or beneficial
interest in any Grantee or the Grantee’s creditors in any assets of the Company
or a Related Entity. The Grantees shall have no claim against the Company or any
Related Entity for any changes in the value of any assets that may be invested
or reinvested by the Company with respect to the Plan.
 
11

--------------------------------------------------------------------------------


 
18.         Construction.  Captions and titles contained herein are for
convenience only and shall not affect the meaning or interpretation of any
provision of the Plan.  Except when otherwise indicated by the context, the
singular shall include the plural and the plural shall include the
singular.  Use of the term “or” is not intended to be exclusive, unless the
context clearly requires otherwise.
 
19.         Nonexclusivity of the Plan.  Neither the adoption of the Plan by the
Board, the submission of the Plan to the shareholders of the Company for
approval, nor any provision of the Plan will be construed as creating any
limitations on the power of the Board to adopt such additional compensation
arrangements as it may deem desirable, including, without limitation, the
granting of Awards otherwise than under the Plan, and such arrangements may be
either generally applicable or applicable only in specific cases.
 

 
12

--------------------------------------------------------------------------------

 